DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaggard US 10,208,889 (hereinafter Jaggard).
Re. Cl. 1, Jaggard discloses: A bow stand (Fig. 6) comprising: a first body portion (40, Fig. 1) and a second body portion (20, Fig. 1), the first body portion moveable with respect to the second body portion (see Fig. 1, via 20c fitting over 40c); 5a first contact surface (40e, Fig. 10), a second contact surface (20e, Fig. 10) and a third contact surface (30e, Fig. 10) arranged to contact a supporting surface (see Fig. 10, by being located on the bottom of the legs, the surfaces 20e, 30e and 40e are arranged to contact a supporting ground surface); and an engagement cavity (see Fig. 6, space between 40a/20a/30a and the upper bars of 40b/20b/30b) arranged to engage a frame of an archery bow (see Fig. 6, the space under 40a, 20a and 30a is arranged to engage a frame of an archery boy by having the frame rest therein)
Re. Cl. 2, Jaggard discloses: the first body portion extending nonparallel to the second body portion (see Fig. 6, 40 and 20 are not parallel to each other since they radiate from the center 40c).
Re. Cl. 3, Jaggard discloses: a stop (52, Fig. 6) arranged to limit movement of the second body portion with respect to the first body portion (see Fig. 6 by fitting into 20g as shown in Fig. 4 and 6).
Re. Cl. 4, Jaggard discloses: the first body portion comprising a first cavity (see Fig. 6, between 40a and the upper bar of 40b), the second body portion comprising a second cavity (see Fig. 6, between 20a and the upper bar of 20b), the engagement cavity comprising the first cavity and the second cavity (see Fig. 6).
Re. Cl. 5, Jaggard discloses: the first body portion comprising the first contact surface (see Fig. 10), the second body portion comprising the second contact surface (see Fig. 10).
Re. Cl. 6, Jaggard discloses: a third body portion moveable with respect to the first body portion (see Fig. 6, by having 30c fit over 40c and enabling pivoting).
Re. Cl. 7, Jaggard discloses: the third body portion comprising the third contact 20surface (see Fig. 10).
Re. Cl. 8, Jaggard discloses: the third body portion comprising a third cavity (see Fig. 6, between 30a and the upper bar of 30b), the engagement cavity comprising the third cavity (see Fig. 6).
Re. Cl. 9, Jaggard discloses: the engagement cavity arranged to engage a limb cup (see Fig. 6, the engagement cavity is arranged to engage a limb cup by placing the limb cup in the engagement cavity).
Re. Cl. 10, Jaggard discloses: A bow stand (Fig. 6) comprising: 25a first body portion (40, Fig. 6) comprising a first cavity (see Fig. 6, between 40a and upper bar of 40b); a second body portion (20, Fig. 6) moveable with respect to the first body portion (see Fig. 1-6, by having 20c fit over 40c), the second body portion comprising a second cavity (see Fig. 6, between 20a and upper bar of 20b); and a third body portion (30, Fig. 6) moveable with respect to the first body portion (see Fig. 6, by having 30c fit over 40c), the third body portion comprising a third cavity (see Fig. 6, between 30a and the upper bar of 30b); 30wherein the first cavity, the second cavity and the third cavity form an engagement cavity (see Fig. 6) arranged to engage a frame of an archery bow (see Fig. 6, the space under 40a, 20a and 30a is arranged to engage a frame of an archery boy by having the frame rest therein).
Re. Cl. 11, Jaggard discloses: the second body portion rotatable with respect to the first body portion (see Fig. 6, by depressing 52 and rotating 20 to a collapsed position).
Re. Cl. 12, Jaggard discloses: the third body portion rotatable with respect to the first body portion (see Fig. 6, by depressing 52 and rotating 30 to a collapsed position). 
Re. Cl. 13, Jaggard discloses: the third body portion comprising a mirror image of the second body portion taken across a reference plane (see Fig. 6, 20 and 30 are mirror images of one another taken across a reference plane vertically splitting 40).
Re. Cl. 14, Jaggard discloses: the reference plane bisecting the first body portion (see Fig. 6).
Re. Cl. 16, Jaggard discloses: a stop (52, Fig. 6) arranged to limit movement of the second body portion with respect to the first body portion (see Fig. 6 and 3-4, by fitting into 20g).
Re. Cl. 17, Jaggard discloses: a first contact surface, a second contact surface and a third contact surface arranged to contact a supporting surface (see 20e, 30e, and 40e Fig. 10).
Re. Cl. 18, Jaggard discloses: the first body portion comprising the first contact 15surface, the second body portion comprising the second contact surface (see Fig. 10).
Re. Cl. 19, Jaggard discloses: the engagement cavity arranged to engage a limb cup (see Fig. 6, the engagement cavity is arranged to engage a limb cup by placing the limb cup in the engagement cavity)..
Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean US 7,614,592 (hereinafter Bean).
Re. Cl. 10, Bean discloses: A bow stand (Fig. 3) comprising: 25a first body portion (22, Fig. 3) comprising a first cavity (see Fig. 4, between 50s); a second body portion (26, Fig. 3) moveable with respect to the first body portion (see Fig. 3-6, 26 pivots inwards whereas 22 pivots downwards), the second body portion comprising a second cavity (see Fig. 3, under the hook portion of 26 where 14 sits); and a third body portion (other 26, Fig. 3) moveable with respect to the first body portion (see Fig. 3-6, 26 pivots inwards whereas 22 pivots downwards), the third body portion comprising a third cavity (see Fig. 3, under the hook portion of 26 where 14 sits); 30wherein the first cavity, the second cavity and the third cavity form an engagement cavity (see Fig. 5-6, where 14 fits) arranged to engage a frame of an archery bow (see Fig. 5-6, bow 14).
Re. Cl. 15, Bean discloses: the second body portion comprising a bumper (resilient pad, Col. 4, Lines 10-14), the bumper defining the second cavity (Col. 4, Lines 10-14, by being located on the tips and engaging the bow as disclosed the resilient pad defines a portion of the second cavity).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weaver US 2188237, Geisler US 2268070, Hill US 2008/0169389, and Roberts US 4360179 discloses other known stands which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632